82671: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-37082: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82671


Short Caption:AMTRUST FIN. SERV., INC. VS. DIST. CT. (VICZKO)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A795101Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAmtrust Financial Services, Inc.Sheri M. Thome
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						


PetitionerSecurity National Insurance CompanySheri M. Thome
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						


Real Party in InterestBalazs LevyThomas Christensen
							(Christensen Law Offices, LLC)
						Dawn A. Hooker
							(Christensen Law Offices, LLC)
						


Real Party in InterestDiana DeckerJames M. Barrington
							(Hall Jaffe & Clayton, LLP)
						Riley A Clayton
							(Hall Jaffe & Clayton, LLP)
						


Real Party in InterestGabor ViczkoThomas Christensen
							(Christensen Law Offices, LLC)
						Dawn A. Hooker
							(Christensen Law Offices, LLC)
						


Real Party in InterestL/P Insurance Services, Inc.James M. Barrington
							(Hall Jaffe & Clayton, LLP)
						Riley A Clayton
							(Hall Jaffe & Clayton, LLP)
						


RespondentCrystal Eller


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


01/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/29/2021Filing FeeFiling fee paid. E-Payment $250.00 from Sheri M. Thome. (SC)


03/29/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-08821




03/29/2021Notice/IncomingFiled Certificate of Service for Writ Appendices. (SC)21-08822




03/29/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-08823




03/29/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-08824




03/29/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-08825




03/29/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-08827




03/29/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-08831




04/26/2021Order/ProceduralFiled Order Directing Answer.  Real parties in interest shall have 28 days from the date of this order to file and serve an answer, including authorities, against issuance of the requested writ.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)21-11894




05/21/2021MotionFiled Stipulation for Extension of Time to File Answering Brief (First Request) (Gabor Viczko and Balazs Levay).  (SC)21-14716




05/25/2021Order/ProceduralFiled Order.  Real parties in interest Gabor Viczko and Balazs Levy shall have until June 25, 2021, to file and serve their answer against issuance of the requested writ.  L/P Insurance Services Inc. and Diana Decker shall have 7 days from the date of this order to file and serve their answers against issuance of the requested writ.  Petitioners shall have 14 days from service of the last-filed answer to file and serve any reply in support of writ petition.  (SC)21-14956




06/01/2021Petition/WritFiled L/P Insurance Services, Inc.'s and Diana Decker's Answer/Joinder to Amtrust Financial Services, Ind. and Security National Insurance Company's Petition for Writ of Mandamus. (SC)21-15579




06/25/2021Petition/WritFiled Real Parties in Interest Gabor Viczko, Individually and as Trustee of the Letosketi Trust, and Balazs Levay's Answer. (SC)21-18436




06/25/2021AppendixFiled Real Parties in Interest Gabor Viczko and Balazs Levay's Insureds' Appendix Volume 2. (PAGES IA1-208-242, IA1-305-311, IA2-313-360, IA2-361-398, IA2-399-452, and IA2-453-484 STRICKEN). (SC)21-18438




06/25/2021AppendixFiled Real Parties in Interest Gabor Viczko and Balazs Levay's Insureds' Appendix Volume 1. (PAGES  IA1-001-033, IA1-072-137, IA1-138-149, IA1-150-158, IA1-159-160, IA1-165-202 STRICKEN PER 8/9/21 ORDER). (SC)21-18439




06/29/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioners Reply due:  July 26, 2021.  (SC)21-18669




07/26/2021Petition/WritFiled Petitioners' Reply in Support of Petition for Writ of Mandamus. (SC)21-21602




07/26/2021MotionFiled Petitioners' Motion to Strike Excerpts from Gabor Viczko and Balazs Levay's Appendices. (SC)21-21610




08/09/2021Order/ProceduralFiled Order Granting Motion. Petitioner has filed a motion to strike portions of the appendix filed by real parties in interest Gabor Viczko and Balazs Levay. The motion is granted. The clerk of this court shall strike the following documents from the appendix filed on June 25, 2021: IA1-001-033, IA1-072-137, IA1-138-149, IA1-150-158, IA1-159-160, IA1-165-202, IA1-208-242, IA1-305-311, IA2-313-360, IA2-361-398, IA2-399-452, and IA2-453-484. (SC)21-23015




08/11/2021MotionFiled Real Parties in Interests' (Balazs Levy and Gabor Viczko) Motion to Supplement the Record, or in the Alternative for the Court to Take Judicial Notice. (SC)21-23300




08/18/2021MotionFiled Petitioners' Opposition to Motion to Supplement the Record, or in the Alternative for the Court to Take Judicial Notice. (SC)21-24074




08/27/2021Order/ProceduralFiled Order.  Balazs Levay and Gabor Viczko shall have 7 days from the date of this order to file a supplement to their appendix containing the documents stricken in this court's August 9 order.  (SC)21-24961




08/31/2021AppendixFiled Real Parties in Interest's Gabor Viczko and Balazs Levay's Insureds' Supplemental Appendix Pursuant to Order filed August 27, 2021.  Volume 2. (SC)21-25372




08/31/2021AppendixFiled Real Parties in Interest's Gabor Viczko and Balazs Levay's Insureds' Supplemental Appendix Pursuant to Order filed August 27, 2021.  Volume 1. (SC)21-25374




11/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-32701




12/29/2021Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  NNP21-RP/LS/AS  (SC)21-37082





Combined Case View